Order unanimously affirmed with costs. Memorandum: In the absence of any showing of confusion or prejudice to defendant, Supreme Court did not err in denying defendant’s motion to strike the summons and complaint on the ground that they were not signed in accordance with the requirement set forth in 22 NYCRR 130-1.la (a) (see, CPLR 2001; cf., Kovilic Constr. Co. v Missbrenner, 106 F3d 768, 772; Price v United States Navy, 39 F3d 1011, 1014-1015; United States v Kasuboski, 834 F2d 1345, 1348-1349). The purposes of the rule are furthered where, as here, the court exercises its discretion to permit plaintiff leave to file and serve a properly *842signed pleading. (Appeal from Order of Supreme Court, Erie County, Flaherty, J. — Dismiss Pleading.) Present — Green, J. P., Hayes, Hurlbutt, Kehoe and Balio, JJ.